Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 29, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144201 & (12)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  OAK CREEK APARTMENTS, LLC,                                                                              Brian K. Zahra,
           Plaintiff-Appellee,                                                                                       Justices

  v                                                                SC: 144201
                                                                   COA: 306675
  MANUEL GARCIA, d/b/a MANUEL                                      Macomb CC: 2011-001991-CK
  ROOFING, and AUTO-OWNERS
  INSURANCE COMPANY,
            Defendants,
  and
  HASTINGS MUTUAL INSURANCE
  COMPANY,
             Defendant-Appellant.
  ____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the November 14, 2011 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions
  presented should now be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 29, 2011                   _________________________________________
         h1220                                                                Clerk